          Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                          Plaintiff,
                                                 No. 89 Cr. 346 (LAP)
-against-
                                                  MEMORANDUM & ORDER
ROBERT PANTON,

                          Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Before the Court is Defendant Robert Panton’s motion (dkt. no.

910) pursuant to 18 U.S.C. § 3582 (c)(1)(A) for resentencing

pursuant to the First Step Act (“FSA”).              The Government opposed

the motion (dkt. no. 913), and Mr. Panton submitted additional

letters detailing various supplemental authorities (dkt. nos. 912,

918).       For the reasons set out below, the motion is GRANTED.

     I.     FACTUAL BACKGROUND

            a. Mr. Panton’s Offense Conduct

     According to Mr. Panton’s PSR, “[f]rom approximately April 1987

through May 1989, one organization was the primary source of heroin

in    the    Bronx”   –   a   “highly   structured   business   organization”

controlled by an individual named George Rivera “with members

performing different functions and operating at different levels

of responsibility, and with some members performing different

functions at different times.” (PSR ¶¶ 71, 73.) In April and May

1989, the Government arrested and charged thirty-three individuals

                                         1
          Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 2 of 26



for their roles in Mr. Rivera’s heroin distribution organization.

(PSR ¶ 72; see also dkt. no. 910-2.)1

    Mr.    Panton   was   not   one   of   those   thirty-three   individuals.

Rather, he was arrested (and detained) on January 11, 1991, at

which time he was charged and subsequently convicted at trial

before the Honorable Shirley Wohl Kram of conspiracy to possess

and distribute heroin in violation of 21 U.S.C. § 812, 21 U.S.C.

§ 841(a)(1) and 21 U.S.C. § 841(b)(1)(A). (PSR ¶ 32, 111.) In

particular, Mr. Panton, from approximately April 1988 to April

1989, ran a street-level distribution location (known as a “store”

to members of Mr. Rivera’s organization) at 122nd Street and 2nd

Avenue in Manhattan. (PSR ¶¶ 88 115.) Because of the date that he

joined Mr. Rivera’s heroin distribution conspiracy, Mr. Panton was

held responsible at sentencing for conspiring to possess and

distribute approximately 41 kilograms of heroin, even though Mr.

Rivera’s organization sold a total of approximately 82 kilograms

of heroin. (PSR ¶ 115.)

            b. The Probation Department’s Calculation of Mr. Panton’s
               Guidelines Offense Level

      Section 2D1.1 of the Guidelines instructs that the base

offense level for any narcotics-related offense is determined by



1 The Government later dismissed the charges against two such
individuals. (PSR ¶ 72.)



                                           2
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 3 of 26



the total weight of narcotics distributed by a defendant (and those

with whom s/he conspired) as detailed in the quantity tables of

that section of the Guidelines. Based on its finding that he was

responsible     for   trafficking    in    approximately   41   kilograms   of

heroin, the Probation Department determined that Mr. Panton’s base

offense level was 38.       (PSR ¶ 115.)2     It then increased that base

offense level by:


    •   2 offense levels pursuant to Section 2D1.1(b)(1) of the
        Guidelines for possession of a firearm (which was recovered
        from the apartment in which Mr. Panton was staying);

    •   3 offense levels pursuant to Section 3B1.1(b) of the
        Guidelines for Mr. Panton’s role as a “manager” of the “store”
        located at 122nd Street and 2nd Avenue in Manhattan; and

    •   2 offense levels pursuant to Section 2C1.1 of the Guidelines
        for obstruction of justice (for perjuring himself during his
        trial testimony). (PSR ¶¶ 116, 117 and 119.)

Thus, in total, the Probation Department determined that Mr.

Panton’s adjusted Guidelines offense level was 45. (PSR ¶ 122.)

    Based on certain fairly minor prior convictions in Manhattan

Criminal Court (trespassing for entering the subway through an

exit    gate   to   avoid   paying   the    fare   and   attempted   criminal

possession of a controlled substance, both of which were low-level



2Pursuant to Amendments 505 and 536 to the Guidelines, Mr. Panton’s
base offense level would be 36 today. But, because of the other
Guidelines enhancements found by the Probation Department and
Judge Kram, Mr. Panton’s total adjusted Guidelines offense level
still would not fall below 43 even after application of Amendments
505 and 536.
                                      3
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 4 of 26



state misdemeanors and neither of which resulted in a prison term

or even a probationary sentence), the Probation Department found

that Mr. Panton had 1 criminal history point and therefore fell

within Criminal History Category I. (PSR ¶¶ 124-28.)

     Thus, based on a Guidelines offense level of 45 and Criminal

History Category I, the Probation Department determined that Mr.

Panton’s Guidelines range of imprisonment was life. (PSR ¶ 131.)

Notably, though, the Probation Department stated that it did not

believe Mr. Panton should be imprisoned for life. Rather, it wrote

that “[a]lthough the defendant must be punished for his crimes, a

term of life imprisonment is considered unduly harsh. Absent any

departure issues, it is being recommended in conformance with the

guidelines.” (PSR ¶ 29.)

            c. Mr. Panton’s Sentencing Hearing

       Mr. Panton appeared before Judge Kram for sentencing on May

25, 1994. (See dkt. no. 910-3.) His attorney, Martin Geduldig (who

represented him at sentencing but not at trial) presented argument

principally          concerning     the    Guidelines    enhancements     that    the

Probation          Department    included    in    Mr.   Panton’s   offense      level

calculation, which arguments were based on the testimony presented

at    trial    and     the    law   concerning     jointly   undertaken    criminal

activity (as applied to the amount of heroin for which Mr. Panton

was    to     be    held     accountable    at    sentencing).   Judge    Kram,     in

adjudicating          Mr.    Panton’s      post-trial,    pre-sentencing      motion

                                             4
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 5 of 26



pursuant to Rule 33 of the Federal Rules of Criminal Procedure,

also found that those enhancements applied to the calculation of

Mr. Panton’s Guidelines offense level. United States v. Panton,

Case No. 89-CR- 346, 1994 WL 225441 (S.D.N.Y. May 25, 1994). At

the conclusion of his argument concerning Mr. Panton’s Guidelines

offense level calculation, Mr. Geduldig expressed his frustration

with the Guidelines as follows:


     [T]he sentence for somebody at Level 43 is life in prison. I
     don’t know that there’s too much that I could ask the Court
     to do. If the Court is going to find that’s the sentence to
     be imposed, then whether Mr. Panton has led an exemplary life
     or has many children out on the street has no import. The
     Court is compelled to impose the sentence set forth on the
     [sentencing table]. I don’t know what I could say, unless the
     Court is willing to adopt our argument and not include some
     these enhancements. The sentence Mr. Panton will receive from
     the Court is clear.

     Mr. Panton also spoke at sentencing, imploring Judge Kram to

impose a prison term shorter than life imprisonment. He noted that

his conduct did not involve violence, that he was a father and

that he was a college student at the time of his arrest. Mr. Panton

also stated the following: “Facing a life imprisonment sentence as

a first offender with no prior criminal activity other than a

misdemeanor . . . there’s not much that I can say. I mean, I could

[talk] from here to now, but the situation still remains itself

. . . .” Judge Kram then imposed the life sentence:


     I certainly know that you’re aware that this trial went on
     for several months and I am very familiar with all of the

                                   5
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 6 of 26



     defendants and all of the circumstances. This was a very
     dangerous group of people, very violent, and extremely
     dangerous to our community.

     The amount of drugs that were involved were horrendous. I
     think that your part in this was a very serious one. You were
     very much involved in all these aspects of it. I think you’re
     a dangerous man. I think that you perjured yourself blatantly
     during the trial. I sat there during the trial and was
     impressed with the way you blatantly lied.

     I think under the circumstances, I am going to sentence you
     to life imprisonment, the period that is recommended of five
     years of supervised release with no particular conditions
     indicated. There is no fine and the special assessment of
     $50.3

       d. Mr. Panton’s Post-Conviction Litigation

     Mr. Panton timely appealed his conviction, and, on January

19, 1996, the Court of Appeals affirmed his conviction. United

States v. Lemon, 100 F.3d 942 (2d Cir. 1996). Mr. Panton thereafter

filed an unsuccessful petition for a writ of certiorari before the

U.S. Supreme Court. Panton v. United States, 519 U.S. 853 (1996).

     Following denial of his direct appeal, Mr. Panton engaged in

certain limited additional post-conviction litigation:

     First, Mr. Panton filed a motion pursuant to 28 U.S.C. § 2255

to vacate, set aside or correct his sentence, arguing that he had

received ineffective assistance of counsel. (Docket No. 649.) On

October 18, 1999, Judge Kram denied that 28 U.S.C. § 2255 motion.




3 (See also dkt. no. 910-4 (Judgment and Commitment Order, dated
May 25, 1994).)


                                   6
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 7 of 26



Panton v. United States, Case No. 89-CR-346 (SWK), 1999 WL 945523

(S.D.N.Y. Oct. 18, 1999). On October 19, 2000, the Court of Appeals

reversed and remanded Judge Kram’s denial of Mr. Panton’s 28 U.S.C.

§ 2255 motion, instructing Judge Kram to permit Mr. Panton to amend

that motion to consider the merits of his claim under Apprendi v.

New Jersey, 530 U.S. 466 (2000), which had been decided while the

appeal of his 28 U.S.C. § 2255 motion was pending. (Dkt. No. 910-

5.) The Court of Appeals, though, affirmed the denial of all of

Mr. Panton’s other 28 U.S.C. § 2255 claims as procedurally barred

or meritless. (Id.) On April 22, 2002, Judge Kram denied Mr.

Panton’s amended 28 U.S.C. § 2255 motion. Panton v. United States,

Case No. 89-CR-346 (SWK), 2002 WL 655205 (S.D.N.Y. Apr. 22, 2002).

And, on September 3, 2003, the Court of Appeals dismissed Mr.

Panton’s appeal of Judge Kram’s denial of his 28 U.S.C. § 2255

motion. (Dkt. no. 749.)

     Second, on August 2, 2004, Mr. Panton moved pursuant to Rules

60(b)(5) and 60(b)(6) of the Federal Rules of Civil Procedure to

vacate Judge Kram’s denial of his 28 U.S.C. § 2255 motion, arguing

that he had received ineffective assistance of appellate counsel.

(Dkt. no. 763.) He later amended that motion, clarifying that he

was challenging the integrity of the underlying proceedings rather

than the underlying constitutional challenges to his conviction.

(Dkt. no. 766.) On November 16, 2005, Judge Kram denied Mr.



                                   7
       Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 8 of 26



Panton’s_Rule_60(b) motion. Panton v. United States, Case No. 89-

CR-346, 2005 WL 3078224 (S.D.N.Y. Nov. 16, 2005).

      Third, on November 27, 2005, Mr. Panton filed a motion

pursuant to Rules 52(b) and 59(e) of the Federal Rules of Civil

Procedure for reconsideration of the denial of his Rule 60(b)

motion. That motion, though, was only docketed on the civil docket

sheet associated with his 28 U.S.C. § 2255 motion. Mr. Panton

thereafter filed two “Judicial Notices” restating his previous

arguments. The second such notice advised the Court that his Rule

59(e) motion had been pending for more than two years. On April 9,

2008 Judge Kram construed Mr. Panton’s first two judicial notices

as additional motions pursuant to Rule 60(b) of the Federal Rules

of Civil Procedure. (Dkt. no. 794.) Because it was only docketed

on his civil docket, though, Mr. Panton’s Rule 59(e) motion was

inadvertently overlooked. When that Rule 59(e) motion came to

light, Judge Kram vacated her April 9, 2008 Order for consideration

of   the   newly   discovered   motion.   (Dkt.   no.   802.)   Mr.   Panton

thereafter submitted a final “Judicial Notice” on June 17, 2010.

(Undocketed.)

      Mr. Panton’s case was subsequently reassigned to this Court

after Judge Kram died. On November 20, 2018, this Court entered an

Order transferring Mr. Panton’s motion to the Court of Appeals for

consideration as an application for leave to file a second or

successive 28 U.S.C. § 2255 motion. (Docket No. 882.) On May 6,

                                     8
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 9 of 26



2019, the Court of Appeals entered an Order denying Mr. Panton’s

application, finding that he had not made a prima facie showing

that the requirements of 28 U.S.C. § 2255(h) had been satisfied.

(Dkt. no. 887.)

          e. FSA Requests

  On September 3, 2019, Defendant filed a request for an 18 U.S.C.

Section 3582(c)(1)(A) reduction in sentence with the Warden of USP

Big Sandy, the facility in which he was incarcerated.           On December

17, 2019, more than thirty days later, the Warden rejected the

request as incomplete.        Thereafter, on April 17, 2020, counsel

submitted a renewed request.         On June 23, 2020, more than sixty

days later, the Warden rejected the renewed request.

  II.     APPLICABLE LAW

          a. This Court has the Authority to Reduce Mr. Panton’s
             Sentence   to   Time Served Pursuant  to 18  U.S.C.
             § 3582(c)(1)(A)

  Mr. Panton moves pursuant to 18 U.S.C. § 3582(c)(1)(A).                 That

section provides that district courts can modify a “final term of

imprisonment” if “extraordinary and compelling reasons warrant

such a reduction.” Three points bear noting with regard to the

operation of 18 U.S.C. § 3582(c)(1)(A).

  First, in passing the statute, Congress empowered district

courts, not the U.S. Parole Commission, as previously, to decide

in individual cases if “there is a justification for reducing a

term of imprisonment.” See S. Rep. No. 98-225, at 56 (1983). Put

                                      9
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 10 of 26



differently, Congress envisioned 18 U.S.C. § 3582(c)(1)(A) acting

as a “safety valve[ ] for [the] modification of sentences” and

intended for district courts to be able to reduce sentences when

justified by the various factors and reasons that the U.S. Parole

Commission        previously       had     considered      in    making     parole

determinations. Id. at 121. Lawmakers further noted that the

foregoing       approach   would    keep    “the   sentencing      power    in   the

judiciary where it belongs,” rather than with the U.S. Parole

Commission, and that 18 U.S.C. § 3582(c)(1)(A) would allow for the

“later review of sentences in particularly compelling situations.”

Id.    This    legislative     history     demonstrates     that    Congress,     in

passing the Comprehensive Crime Control Act of 1984, intended to

give    district     courts    an    equitable     power    to     employ   on    an

individualized basis to correct sentences when “extraordinary and

compelling reasons” indicate that the sentence initially imposed

on     any    individual     defendant      no   longer    served     legislative

objectives.

     Second, although the power to reduce sentences provided for by

18 U.S.C. § 3582(c)(1)(A) has most often been used to reduce the

prison terms of elderly and/or terminally ill defendants, nothing

in the statutory language or legislative history of 18 U.S.C.

§ 3582(c) indicates that Congress intended to limit its application

to    elderly    defendants    or    defendants    with     compelling      medical

circumstances. Rather, if a judge finds the existence of any

                                         10
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 11 of 26



“extraordinary   and   compelling    reasons”   warranting    a    sentence

reduction,   those     reasons    could,    pursuant     to   18     U.S.C.

§ 3582(c)(1)(A), form the legal basis for the reduction “of an

unusually long sentence.” Id. at 55-56. Indeed, the legislative

history of 18 U.S.C. § 3582(c)(1)(A) indicates that lawmakers

thought that “extraordinary and compelling reasons” for a sentence

reduction should not be limited to medical condition, age, and

family circumstances. In particular, recognizing that parole had

historically played a key role in the federal criminal justice

system, legislators explained how some defendants may warrant a

sentence reduction (after service of some period of incarceration)

based on any number of “circumstances:”

  The [Senate Judiciary] Committee believes that there may be
  unusual cases in which an eventual reduction in the length of a
  term of imprisonment is justified by changed circumstances.
  These would include cases of severe illness, cases in which
  other extraordinary and compelling circumstances justify a
  reduction of an unusually long sentence, and some cases in which
  the sentencing guidelines for the offense of which the defendant
  was convicted have been later amended to provide a shorter term
  of imprisonment.

Id. at 55-56 (1983) (emphasis added).

  Third, notwithstanding all of the foregoing, Congress originally

conditioned the reduction of any “final term of imprisonment”

pursuant to 18 U.S.C. § 3582(c)(1)(A) on the filing of a motion by

the Director of the BOP requesting such a reduction. Thus, district

courts--until the recently enacted FSA--were only authorized to



                                    11
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 12 of 26



reduce a sentence based on “extraordinary and compelling reasons”

if asked to do so by the Director of the BOP.

       b. The U.S. Sentencing Commission Has Indicated that the
          “Extraordinary and Compelling Reasons” Upon Which a
          Sentence     Reduction    Pursuant      to 18    U.S.C.
          § 3582(c)(1)(A) May Be Based Are Not Limited to Medical
          Condition, Age and Family Circumstances

     In enacting the Comprehensive Crime Control Act of 1984,

Congress tasked the U.S. Sentencing Commission (the “Sentencing

Commission”)      with       responsibility        for   developing    standards   for

identifying       the    existence      of        “extraordinary      and   compelling

reasons” for a sentence reduction.                  See 28 U.S.C. § 994(t) (“The

Commission    .    .     .    shall   describe       what   should     be   considered

extraordinary      and       compelling      reasons     for   sentence     reduction,

including the criteria to be applied and a list of specific

examples”).        When the Sentencing Commission acted in 2007, it

promulgated a policy statement advising that “extraordinary and

compelling reasons” warranting a sentence reduction could include

medical condition, age, family circumstances and “other reasons.”

See U.S.S.G. § 1B1.13, Application Note 1(A) (Amendment 698).


     Thereafter, in April 2013, the Office of the Inspector General

of the Department of Justice (the “OIG”) issued a report finding

that the Director of the BOP rarely filed 18 U.S.C. § 3582(c)(1)(A)

sentence reduction motions (even for defendants who clearly met

the Sentencing Commission’s objective criteria for a sentence

                                             12
       Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 13 of 26



reduction).     See U.S. Dep’t of Justice Office of the Inspector

General, The Federal Bureau of Prisons’ Compassionate Release

Program (Apr. 2013) (Exhibit 20).4            In response, the Sentencing

Commission expanded its guidance to district courts on qualifying

circumstances     and     encouraged    the    BOP      to    file     18   U.S.C.

§ 3582(c)(1)(A) motions whenever a defendant meets the criteria

set forth in Section 1B1.13 of the Guidelines.                       See U.S.S.G.

§ 1B1.13, Application Note 4; United States v. Dimasi, 220 F. Supp.

3d 173, 175 (D. Mass. 2016) (discussing the progression from the

OIG report to new “encouraging” guidelines).                  In doing so, the

Sentencing Commission identified several categories of qualifying

“extraordinary      and    compelling       reasons,”        including      medical

condition, age, family circumstances and “[o]ther reasons, for

circumstances in which the Director of the BOP determines that

there is an extraordinary and compelling reason other than, or in

combination      with,”     medical      condition,          age     and     family

circumstances.     U.S.S.G. § 1B1.13, Application Note 1(A) (internal

quotation marks omitted).


       Finally, Congress set forth only one limitation when it

delegated    authority     to   the   Sentencing     Commission       to    develop



4   See https://oig.justice.gov/reports/2013/e1306.pdf.



                                       13
      Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 14 of 26



standards for identifying “extraordinary and compelling reasons”

for a sentence reduction: “Rehabilitation of the defendant alone

shall not be considered an extraordinary and compelling reason.”

28 U.S.C. § 994(t) (emphasis added).           On one hand, lawmakers no

doubt legislated that sole limitation so that district courts would

not use a defendant’s rehabilitation, standing alone, as a basis

for a sentence reduction, thereby creating a direct substitute for

the parole system that Congress abolished when it passed the

Comprehensive Crime Control Act of 1984.              On the other hand,

legislators’ use of the modifier “alone” evidences that they

believed that rehabilitation is relevant to the question of whether

a   sentence   should   be   reduced    and   that   rehabilitation,     when

considered together with other equitable factors, could constitute

“extraordinary and compelling reasons” for a sentence reduction.

      In late 2018, Congress passed the FSA, which, among other

things, fundamentally transformed the process by which 18 U.S.C.

§ 3582(c)(1)(A) sentence reduction motions are adjudicated.               In

particular, instead of relying on the Director of the BOP to

determine whether “extraordinary and compelling reasons” exist

supportive of a sentence reduction and instead of relying on the

Director of the BOP to file an 18 U.S.C. § 3582(c)(1)(A) sentence

reduction motion, district courts today can resentence a defendant

“upon motion of the defendant” as long as a defendant first files

                                       14
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 15 of 26



a request for a sentence reduction motion with the warden of the

facility in which s/he is being held that is rejected or the lapse

of 30 days “from the receipt of such a request by the warden of

the defendant’s facility,” whichever happens first.               See 18 U.S.C.

§ 3582(c)(1)(A); United States v. Beck, Case No. 13-Cr-186-6, 2019

WL 2716505, at *5 (W.D.N.C. June 28, 2019) (“Among other things,

[the FSA] add[s] a provision allowing courts to consider motions

by defendants for compassionate release without a motion by the

BOP Director so long as the defendant has asked the Director to

bring such a motion the Director fails or refuses”).

     Thus, once a defendant files an 18 U.S.C. § 3582(c)(1)(A)

sentence reduction motion after the occurrence of either of the

two foregoing events, a district court may reduce that defendant’s

sentence to time served (or any other prison term short of the

initial    sentence)   if    it   finds    that:   (1)   “extraordinary      and

compelling    reasons”      exist   for    a   sentence       reduction     after

considering the 18 U.S.C. § 3553(a) factors; and (2) a reduced

prison term is consistent with the applicable policy statements

set forth in Section 1B1.13 of the Guidelines.                See Beck, 2019 WL

2716505, at *6 (“Thus, courts may, on motions by defendants,

consider     whether   a     sentence      reduction     is     warranted     for

extraordinary and compelling reasons other than those specifically




                                      15
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 16 of 26



identified in the application notes to the old policy statement”).

And courts have utilized that power.


     United States v. Cantu-Rivera, Case No. 89-CR-204, 2019 WL

2578272 (S.D. Tex. June 24, 2019), is instructive with regard to

court’s     newfound   authority     to   reduce        sentences   based    on

“extraordinary and compelling reasons” (even if those reasons do

not relate to medical condition, age or family circumstances).

Initially, the court in Cantu-Rivera explained that “[t]he [FSA]

amended 18 U.S.C. § 3582(c)(1)(A) to allow district courts to

modify sentences of imprisonment upon motion by the defendant if

the defendant has fully exhausted all [BOP] administrative rights

. . . or 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.”                 Id. at *1

(internal    quotation   marks     omitted).       It    then    reduced    that

defendant’s life sentence (for conspiracy to possess with intent

to distribute in excess of five kilograms of cocaine) to time

served (after service of more than 30 years imprisonment) based

principally on “the extraordinary degree of rehabilitation Mr.

Cantu-Rivera has accomplished during the 30 years he has been

incarcerated,”    including   “extensive       educational      achievements,”

such as “completion of over 4,000 hours of teaching while in

federal prison to complete a Teaching Aide apprenticeship with the

Department of Labor,” his “service as a teaching assistant in

                                     16
      Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 17 of 26



several prison facilities for high-school equivalency and English-

as-a-Second-Language programs,” and “his service in the BOP’s

suicide watch program, helping to care for inmates placed in

solitary confinement due to suicide attempts.”                  Id. at *2.

      Similarly, in United States v. Cantu, Case No. 05-CR-458,

2019 WL 2498923 (S.D. Tex. June 17, 2019), the court noted that

“[a] court may now,” pursuant to 18 U.S.C. § 3582(c)(1)(A), “modify

a defendant’s sentence if it finds on either the BOP’s or the

defendant’s motion that ‘extraordinary and compelling reasons

warrant such a reduction’ and ‘such a reduction is consistent with

applicable    policy      statements          issued      by     the   Sentencing

Commission.’”      Id. at *1.    It then reduced that defendant’s 290-

month sentence (which had previously been reduced to 210 months

based on Amendments 782 and 788 to the Guidelines) to time served

(after   service     of   more   than        14   years      imprisonment)     based

principally on his medical condition, even though he “ha[d] not

presented    evidence     that   his     reasons       are     extraordinary     and

compelling under the three explicitly defined reasons” set forth

in Application Note 1 to Section 1B1.13 of the Guidelines.                   Id. at

*3.

      And, in United States v. McGraw, Case No. 02-CR-00018, 2019

WL 2059488    (S.D. Ind. May 9, 2019), the court stated that the

FSA’s modification of 18 U.S.C. § 3582(c)(1)(A) “now provides an

                                        17
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 18 of 26



avenue for a defendant to seek a [sentence reduction directly]

from the Court” and that “courts have universally turned to

U.S.S.G. § 1B1.13 to provide guidance on the ‘extraordinary and

compelling reasons’ that may warrant a sentence reduction.”               Id.

at *1.    It then reduced that defendant’s life sentence (for

possession with intent to distribute methamphetamine) to time

served (after service of more than 17 years imprisonment) based

principally on “his serious medical conditions,” even though he

had a long criminal history and had occupied a “leadership”

position in the Diablos motorcycle gang.         Id. at 2-6.

  III. DISCUSSION

  Although   the   parties   quibble    about   whether   Mr.    Panton   has

exhausted his administrative remedies, it is clear at least that

his April 17, 2020 renewed motion and the Warden’s subsequent

denial of that motion is sufficient for exhaustion.             Accordingly,

the Court moves to the merits.

  Over some three decades in high and medium security facilities,

Mr. Panton has 1) maintained a good disciplinary record, 2) taken

advantage of numerous courses and other opportunities to enable a

law-abiding life, 2) evidenced a desire to help the outside

community during which he demonstrated incredible empathy and

compassion in an encounter with a child sex abuse victim, 4)

maintained an exceptional degree of contact with his children,


                                   18
          Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 19 of 26



and,       5)    unfortunately,         developed        several     serious    health

issues.         Because   all    of    Mr.    Panton’s    co-conspirators,      except

George Rivera, the leader of the drug organization, have been

released or have release dates, releasing Mr. Panton would avoid

a sentencing disparity.              Mr. Panton also has a viable post-release

plan.      The combination of these factors constitutes “extraordinary

and compelling circumstances” warranting release.

     Mr. Panton has only six disciplinary infractions over almost

thirty years in jail.                None involves violence, weapons, gangs,

narcotics,        alcohol,      or    BOP    staff.    (One   technically      involved

alcohol, but not on Mr. Panton’s part.                   Apparently, he intervened

in    a    dispute    between        two     other    inmates,     one   of   whom   was

intoxicated, over the television channel they were watching.).

This is a stellar record.

     As set forth in more detail in the moving papers (dkt. no. 910),

while incarcerated in USP Atlanta in 1994, Mr. Panton evidenced

his concern for the outside community by participating in that

facility’s “Slow Down Program.” That was a program in which

Atlanta’s family court sent juveniles with behavioral issues to

meet with inmates for the purposes of getting a glimpse of one

potential future and to hear from inmates who wished they had taken

a different path in life.               Although not reflected in an official

BOP record, Mr. Panton states that, in counseling a young girl of

approximately fifteen years old, he recognized signs of sexual

                                              19
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 20 of 26



abuse—an observation he was able to make because of his experience

with his own child, whose mother abused their child.                         During the

course of that session, the girl revealed to Mr. Panton that her

father had been sexually abusing her, and he convinced her that

that     was     wrong     and   that     she     should      report     it     to    the

authorities.       When she agreed, Mr. Panton called over a female

family court officer and explained what he had learned.                        The girl

left with the court officer, never to return, presumably because

she had been removed from that home and placed in foster care.                        Mr.

Panton’s       concern    that   young    people      not    follow    his     path   and

particularly his actions in rescuing the abused child are worthy

of commendation.

  Despite having no realistic hope of release, Mr. Panton used

his     time    well     in    completing       numerous      courses       during    his

incarceration.           Some,   like    the    500    hours    of     study    in    the

Comprehensive Drug Unit, were aimed at enabling a law-abiding

life.     While at USP Canaan, Mr. Panton completed the Challenge

Program, another 500-hour program, to examine lifestyle and the

factors        that      led     to      substance          abuse     and      criminal

behavior.       Included among other courses encouraging a law-abiding

life that he completed were “History Highlights, a self-study

course, and Emotional Intelligence.

  Among the courses Mr. Panton took to facilitate post-release

employment were Microsoft Office, Business Start-Up, and Industry

                                          20
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 21 of 26



Safety Training.           Particularly notable are his completion of the

Professional Paralegal Program and the Professional Paralegal

Specialty Program; Civil Litigation, from the Professional Career

Development Institute, in both of which courses he mostly earned

grades of A/A+.            Consistent with his studies of the arts and

theater management at Kingsborough Community College before his

arrest,       Mr.      Panton        also        began         writing         during      his

incarceration.        His success at that endeavor is demonstrated by

his   selection       as    a   finalist     by        the     Organization       of     Black

Screenwriters, Inc. for a screenplay that he wrote entitled “Can

You Cross Over?”           Clearly, Mr. Panton has taken advantage while

incarcerated of every opportunity to improve himself and to prepare

for a law-abiding, productive life.

  Mr. Panton has three children: Aaron Jenkins who lives in North

Carolina and works in construction, Shamecca Panton who lives in

Decatur, Georgia, and works as a dietary aide, and Dajoun Panton

who lives in New York and works as a police officer in the

NYPD.    Dajoun wrote that, although his father has been incarcerated

for   much    of    the    younger    Mr.    Panton’s          life,     his    father     was

“essential     in    molding     me   into       the     man    I   am   today,”        having

“counsel[ed]” him “on many things,” including his “decision on

becoming a New York City Police Officer, which [his father] fully

supported.”        (Dkt. no. 910-10.)        Similarly, Mr. Panton’s daughter,

Shamecca, wrote that he went to prison when she was only two years

                                            21
       Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 22 of 26



old and that, even now that she is 30, “I feel that I still need

my father in my life.”     (Dkt. no. 910-11.)         Maintaining this degree

of contact with his children over some thirty years betokens a

strong family support system that bodes well for Mr. Panton’s

living a law-abiding life.

  Unfortunately, Mr. Panton’s health situation has not improved

over time.    He was hospitalized with Legionnaire’s Disease, a type

of pneumonia, in 1990, before his arrest.                As his sister Grace

Carrington, a healthcare worker, relates, Mr. Panton was admitted

to Lenox Hill Hospital with the disease.          While there, “the surgeon

placed a central line in him that saved his life.”               (Dkt. no. 910-

14).   (Apparently, a central line is a catheter inserted in a large

vein to administer medication to critically ill patients.)                    While

incarcerated, Mr. Panton suffered from pneumonia in 2011 and

required hospitalization at a non-BOP hospital. (See dkt. no. 910-

15, Mr. Panton’s medical records).              Mr. Panton has also been

exposed to tuberculosis and suffers from high blood pressure (that

is controlled through medication).            All of this medical history

makes him more susceptible to COVID-19.           (Dkt. no. 910 at 29.)

  The Court also notes that except for George Rivera, who ran the

narcotics     distribution       organization     in     which     Mr.    Panton

participated and who was also sentenced to life in prison, all of

the others charged and convicted for their roles in Mr. Rivera’s

organization     have   either    been     released    from   prison     or   have

                                      22
      Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 23 of 26



scheduled release dates.      (See dkt. no. 910 at 36-38.)        Among them

is David Cook, released June 28, 2016, whom the prosecutor on the

case, Henry J. DePippo, viewed as “much more culpable” than Mr.

Panton.   (Letter of Henry J. DePippo dated August 7, 2019, dkt.

no.   910-1.)     Releasing    Mr.   Panton    would    avoid     sentencing

disparity.

  Mr. Panton undoubtedly committed a serious crime that wreaked

havoc and immeasurable suffering on his community.              As noted, he

was found responsible for distributing 41 kilos of heroin.            At the

same time, though, Mr. Panton has served a serious sentence of

almost thirty years, more than enough to deter someone considering

similar activity.

  There can be no doubt that Mr. Panton has fully rehabilitated

himself, and there is no need for further incarceration to protect

the public from additional crimes by Mr. Panton.          As noted above,

the numerous courses he has completed while incarcerated have

solidified his commitment to a law-abiding life and prepared him

to be a productive—and employed—member of society.              His stellar

disciplinary record is also a demonstration of his ability to live

a law-abiding life. Of course, the Court is cognizant that it may

not grant relief under the FSA only for rehabilitation, but Mr.

Panton presents several other reasons to grant relief.

  As noted above, Mr. Panton demonstrated his concern for the

outside      community,    particularly       at-risk     juveniles,      by

                                     23
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 24 of 26



participating in the Slow Down Program in Atlanta and counseling

troubled youth not to follow the path he took.               His actions in

persuading a sexually abused teenager to report the crime and seek

help was an extreme example of compassion and demonstrated a desire

to do good by exercising a degree of initiative quite unusual in

an incarcerated person.        It was an extraordinary act.

  As noted above, Mr. Panton has also stayed in touch with his

family to an extraordinary extent.            Indeed, his son, who hardly

knew Mr. Panton before his incarceration, describes how his father

influenced him to be the man he is today, serving with the

NYPD.     Mr. Panton’s sisters also attest to his goodness, and two

of them have invited him to live with them.            After an absence of

almost thirty years, this is also shows extraordinary family

support.

  As noted above, Mr. Panton’s prior bouts with Legionnaire’s

Disease in 1990 and pneumonia in 2011, both of which were serious

and required hospitalization over numerous days, together with his

high blood pressure, make him particularly susceptible to COVID-

19.     This circumstance also compels release.

  Finally, Mr. Panton has a viable release plan with exceptional

family support.       He has three sisters, Greta Clarke, a retired

Nurse Practitioner, Grace Carrington, a delegate for the State of

Florida, and Kandel Cornwall, who holds an accounting position

with a nursing home.        All three live in Florida.          Ms. Cornwall

                                      24
        Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 25 of 26



wrote     about    their    family:    “Robert    is   loving,     kind    and

smart.     Unfortunately he made some terrible choices along the way

that lead him in this situation. . . . We are a supportive family

and we will support him emotionally, financially along with a

loving home and environment here in Florida.”               (Dkt. no. 910-

12.)    Darcel Anderson, mother of Mr. Panton’s son, Dajoun, writes

that “We would love to see Robert come home to be with his

family.”      (Dkt. no. 910-13.)        Along with the support of his

children noted above, this high level of family support will assist

Mr. Pantone in living a law-abiding life.

  If released, Mr. Panton will live with his sister, Kandel

Cornwall, in her single-family home.             (Dkt. no. 910-12.)        Mr.

Panton’s other sister, Grace Carrington, has also offered Mr.

Panton a place in her home.        (Dkt. no. 910-14.)      Both sisters are

healthcare workers and can attend to his needs.

  Taking all these factors into account, the Court finds that Mr.

Panton has demonstrated “exceptional and compelling circumstances”

warranting release.




                                      25
     Case 1:89-cr-00346-LAP Document 919 Filed 08/04/20 Page 26 of 26



  IV.    CONCLUSION

  For the reasons discussed above, Defendant Robert Panton’s

motion for resentencing pursuant to 18 U.S.C. § 3582 (c)(1)(A)

(dkt. no. 910) is GRANTED.     He is resentenced to time served plus

one week.

SO ORDERED.

Dated:      New York, New York
            August 4, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   26
